1

2

3

4

5

6

7

8

9                         IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                              WESTERN DISTRICT COURT OF WASHINGTON
10
                                                                 In Chapter 7 Proceeding
11                                                               NO. 14-44483-MJH
     In re:
12
     STEVEN B. BUTLER                                            Order Reopening Case &
13                                        Debtors.               Avoiding Judgment Lien
14
              IT IS ORDERED AS FOLLOWS that the judgment lien of the following creditor is declared null and
15
     void with respect to the property commonly known as 2808 Caples Ave., Vancouver WA 98661 as
16
     follows:
17

18     Capital One Bank USA NA vs. Steven B. Butler in the amount of $3537.56 recorded on August 18, 2014 in the

19                 official property records of Clark County, Washington under case number 14C4391-1.
20

21                                                 /// end of order///

22
     Presented by:
23   /s/ Ellen Ann Brown
     Ellen Ann Brown WSBA 27992
24   Attorney for Debtor(s)
25

26




                                                                                                BROWN AND SEELYE
                                                                                           1700 Cooper Point Rd SW #C5
                                                                                                    Olympia, WA 98502
                                                                                                          888-873-1958
